Electronically Filed
                                                             Supreme Court
                                                             SCWC-15-0000342
                                                             29-SEP-2016
                                                             10:09 AM
                             SCWC-15-0000342

              IN THE SUPREME COURT OF THE STATE OF HAWAI#I

                            STATE OF HAWAI#I,
                     Respondent/Plaintiff-Appellant,

                                    vs.

                          RUDOLPH G. KING, JR.,
                     Petitioner/Defendant-Appellee.


            CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                  (CAAP-15-0000342; CR. NO. 14-1-1986)

          ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
    (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellee Rudolph G. King, Jr.’s

Application for Writ of Certiorari, filed on August 19, 2016, is

hereby accepted and will be scheduled for oral argument.           The

parties will be notified by the appellate clerk regarding

scheduling.

             DATED: Honolulu, Hawai#i, September 29, 2016.

                                     /s/ Mark E. Recktenwald
                                     /s/ Paula A. Nakayama
                                     /s/ Sabrina S. McKenna
                                     /s/ Richard W. Pollack
                                     /s/ Michael D. Wilson